DETAILED ACTION
This is a first action on the merits addressing applicant’s response 25 August 2021 to a requirement for election of species.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-3, 7-9, 11, 12 and 14-19 are examined.
Claims 4-6, 10, 13 and 20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species I, Claims 3, 9, 12, 17 and 19 in the reply filed on 25 August 2021, is acknowledged.  Claims 1-3, 7-9, 11, 12 and 14-19 are examined and claims 4-6, 10, 13 and 20 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 11, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilkes (U.S. Publication 2012/0261867).
Claim 1: Gilkes discloses a device for reducing impact forces upon a surface (Fig. 6: 13), comprising: 

a contact member (15’ and adhesive per paragraph [0069]).  While Gilkes discloses an adhesive, which would function as a biasing member, is used with respect to member 15’ (paragraph [0069]), it does not disclose adhesive between 42’ and 13’, which would be disposed between the base and the surface.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have 42’ adhered to surface 13’ in order to prevent unwanted movement between 31’ and 13’, as portions of the device are already adhered to 13’.  The result of the modification of the prior art would provide wherein at least a first portion of an impact force upon the surface is transferred from the contact member to the base, and a second portion of the impact force is subsequently returned to the surface, the second portion being less than the first portion (as would be the result based on the rules governing physics). 

Claim 2: the obvious modification of Gilkes discloses the device of claim 1, wherein the contact member is disposed between the transition portion and the surface (as rendered obvious above), the transition portion biasing the contact member towards the surface (as would be the result as best understood).  


	Claims 7 and 8: the obvious modification of the prior art provides the device, wherein the biasing portion is an adhesive (as rendered obvious).
 
Claim 11: Gilkes discloses a device for reducing impact forces upon a glass surface (Fig. 6: 13’), comprising: 
a base (42’, 44) comprising a contact portion (portion contacting 13’), 
Gilkes does not disclose the contact portion comprising an adhesive for securing the base to the glass surface.  Gilkes does disclose an adhesive used with respect to member 15’ (paragraph [0069]), it does not disclose adhesive between 42’ and 13’, which would be disposed between the base and the glass surface.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have 42’ adhered to surface 13’ in order to prevent unwanted movement between 31’ and 13’, as portions of the device are already adhered to 13’.   

wherein a first portion of an impact force upon the glass surface is transferred from the contact member to the base, and a second portion of the impact force is subsequently returned to the glass surface, the second portion being less than the first portion (as would occur under the rules governing physics).  

Claim 12: the obvious modification of the prior art provides the device of claim 11, except wherein the contact member is flexible.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have flexibility with the contact member to prevent damage to the glass surface.    

Claim 14: the obvious modification of the prior art discloses the device of claim 11, except wherein the contact member and the base are of a unitary construction.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed in would be merely a matter of obvious engineering choice.  See In re Larson, 340 
  
Claim 15: the obvious modification of the prior art provides the device of claim 14, except wherein the contact member and the base are co-molded to form a unitary construction.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  To have the member of unitary construction would not depart from the scope of operability of the prior art.     

Claim 16: the obvious modification of the prior art provides the device of claim 11, wherein the base comprises at least one leg (42’) comprising the contact portion (as shown best understood), and a biasing member (36); and wherein the biasing member biases the contact member towards the glass surface (as shown).  



Claim 18: Gilkes discloses a method for reducing an impact upon a surface, comprising: 
providing an impact reduction device (Fig. 6), comprising: 
a base (42’, 44) comprising a contact portion (portion contacting 13’); and 
a contact member (15’) extending from the base.
Gilkes does not disclose adhering the base to the surface via the contact portion.  Gilkes does disclose an adhesive used with respect to member 15’ (paragraph [0069]), it does not disclose adhesive between 42’ and 13’, which would be disposed between the base and the surface.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have 42’ adhered to surface 13’ in order to prevent unwanted movement between 31’ and 13’, as portions of the device are already adhered to 13’.      
The result of the modification of the prior art provides that the contact member is positioned between the base and the 

Claim 19: The method of claim 18, wherein the contact member is flexible.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have flexibility with the contact member to prevent damage to the glass surface.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Johnson (U.S. Publication 2011/0203653), Reichert (U.S. Publication 2001/0034990), Kojima (U.S. Publication 2001/0011487), Rubenstein (U.S. Patent 2,950,576) and Stubbs (U.S. Patent 1,383,582).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




















/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649